Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO:

    JANE DOE,

           Plaintiff,

    vs.

    THE SCHOOL BOARD OF MIAMI-DADE
    COUNTY,

          Defendant.
    __________________________________________/

                                     COMPLAINT

           Plaintiff, JANE DOE, hereby sues Defendant, THE SCHOOL BOARD OF

    MIAMI-DADE COUNTY, and states the following:

                         PARTIES, JURISDICTION, AND VENUE

           1.      Plaintiff, JANE DOE, is and at all material times was a resident of Miami-

    Dade County, Florida and is sui juris. This action is brought anonymously to protect the

    identity of JANE DOE as this matter concerns the sexual harassment and sexual assault of

    Plaintiff, JANE DOE, when she was a minor child.

           2.      At all material times, Plaintiff, JANE DOE, was a minor child and a student

    at Brownsville Middle School.

           3.      Defendant THE SCHOOL BOARD OF MIAMI-DADE COUNTY

    (“SCHOOL BOARD”) is a political subdivision or agency of Miami-Dade County,

    Florida.

           4.      At all material times, Defendant, SCHOOL BOARD, maintained and

    operated Brownsville Middle School in Miami-Dade County, Florida.
Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 2 of 7



           5.      All conditions precedent to bringing this action have been satisfied or

    waived.

           6.      The Court has federal question subject matter of this action pursuant to 28

    U.S.C. §§1331 and 20 U.S.C. §1681, et seq.

           7.      Venue is appropriate under 28 U.S.C. §1391 as Defendant SCHOOL

    BOARD resides in the district and a substantial part of the events or omissions giving rise

    to the claim occurred therein.

                                     FACTUAL ALLEGATIONS

           8.      Between 2004 and 2016, Wendell Nibbs, a teacher at Brownsville Middle

    School, had been accused by at least six different female middle school students of making

    inappropriate sexual comments, engaging in inappropriate physical contact of a sexual

    nature, and sending or showing them sexually explicit photographs. Also, at least one

    female teacher accused Nibbs of making inappropriate physical contact of a sexual nature

    during that time frame.

           9.      In addition, within that same time period, two students accused Nibbs of

    physically striking them.

           10.      All of the above-referenced incidents of sexual harassment and sexual

    assaults were reported by the victims to Defendant, SCHOOL BOARD, its members,

    employees or agents. Indeed, upon information and belief, every principal of Brownsville

    Middle School when the respective accusations were made was put on notice of the

    allegations.   In addition to the principal, other employees of Defendant, SCHOOL

    BOARD, were put on notice of the accusations, including but not limited to employees and
Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 3 of 7



    members of the Office of Professional Standards, a subdivision of Defendant, SCHOOL

    BOARD.

           11.     Despite notice and knowledge of the repeated accusations against Nibbs,

    Defendant, SCHOOL BOARD, failed to discipline Nibbs, allowed Nibbs to maintain his

    position as a teacher at Brownsville Middle School, and allowed him to maintain unfettered

    access to young female students at the school. Moreover, Defendant, SCHOOL BOARD,

    did nothing to warn the young female students or their parents about Nibbs, the prior

    accusations against, and his dangerous sexual predatory behavior.

           12.     Beginning in the second semester of her 8th grade school year and

    continuing through the end of her 8th grade school year at Brownsville Middle School (i.e.,

    2016), Nibbs sexually harassed and assaulted Plaintiff, JANE DOE and further

    discriminated against Plaintiff on the basis of her sexual orientation.        The sexual

    harassment, assault and discrimination occurred when Plaintiff, JANE DOE, was a minor

    child and when Nibbs was in his late forties. The sexual harassment, sexual assault and

    discrimination occurred on school premises.

           13.     As a result of these actions, Plaintiff, JANE DOE, has suffered and will

    continue to suffer severe psychological and emotional injuries.

                                        COUNT I
      Violation of Title IX, Education Amendments of 1972 - 20 U.S.C. § 1681, et seq.

           14.     Plaintiff, JANE DOE, readopts and re-alleges the allegations set forth in

    Paragraphs 1 – 13.

           15.     At all material times, Defendant, SCHOOL BOARD, and the educational

    program or activity at Brownsville Middle School received federal financial assistance.
Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 4 of 7



           16.       At all material times, Plaintiff, JANE DOE, had a right not to be the subject

    of sexual discrimination, harassment, abuse, and assault while she was a student at

    Brownsville Middle School and while she participated in the education program or activity

    at the school.

           17.       Upon information and belief, Defendant, SCHOOL BOARD, including but

    not limited to the principals of Brownsville Middle School during the above-referenced

    time period, had notice of Nibbs’ violation of rights and accusations of his sexual

    harassment and sexual assault of female students and teachers.

           18.       Defendant, SCHOOL BOARD, the principals of Brownsville Middle

    School during the above-referenced time period, and others that had notice of the

    allegations against Nibbs had the authority to address the acts of abuse by Nibbs and

    institute corrective measures.

           19.       However, Defendant, SCHOOL BOARD, the principals of Brownsville

    Middle School during the above-referenced time period, and other individuals on notice of

    Nibbs’ behavior decided to allow Nibbs to continue to teach at the school, decided not to

    discipline Nibbs, decided not to institute any corrective measures, decided not to warn

    students or parents of the allegations that had been made against him, and decided to ignore

    the repeated allegations of sexual misconduct against him. These decisions were official

    decisions, ignoring the danger, risk and potential of sexual harassment to female students

    by Nibbs,

           20.        Defendant, SCHOOL BOARD, and its employees and agents, acted with

    deliberate indifference in failing to take any action to terminate Nibbs’ employment or

    otherwise restrict his access to female middle school students.
Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 5 of 7



            21.     As a direct and proximate result of Defendant, SCHOOL BOARD’s, actions

    and omissions, Plaintiff, JANE DOE, was sexually harassed, assaulted and discriminated

    against while she was a minor child at Brownsville Middle School and has suffered

    damages as a result. These damages included, but are not limited to, past and future pain

    and suffering, mental anguish, and past and future medical and therapeutic care. These

    damages are permanent and continuing in nature and Plaintiff, JANE DOE, will suffer such

    losses in the future.

            WHEREFORE, Plaintiff, JANE DOE, sues Defendant, THE SCHOOL BOARD

    OF MIAMI-DADE COUNTY, and demands trial by jury and judgment against it for

    compensatory damages, attorneys’ fees and costs, and other relief allowed under the law

    or that this Court deems just and proper.

                                             COUNT II
                                             Negligence

            22.     Plaintiff, JANE DOE, readopts and re-alleges the allegations set forth

    Paragraphs 1 – 13.

            23.     At all material times, Defendant, SCHOOL BOARD, had a duty to protect

    the safety of minors who attended Miami-Dade County Public (like Brownsville Middle

    School), a duty to reasonably supervise, investigate, hire, and retain its teachers, and a duty

    to not subject its students to unqualified, unfit, and dangerous teachers.

            24.     Defendant, SCHOOL BOARD, breached the aforementioned duties by,

    among other things, failing to protect the safety of its minor students, failing to reasonably

    supervise, investigate, hire and retain its teachers, and subjects its students to unqualified,

    unfit, and dangerous teachers (e.g., Nibbs).
Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 6 of 7



           25.     Defendant, SCHOOL BOARD’s breach of the aforementioned duties

    directly and proximately caused the sexual harassment, assault and discrimination that

    Plaintiff, JANE DOE, endured from Nibbs.

           26.     As a direct and proximate result of Defendant, SCHOOL BOARD’s acts

    and omissions, Plaintiff, JANE DOE, suffered severe damages. These damages include,

    but are not limited to, past and future pain and suffering, mental anguish, and past and

    future medical and therapeutic care. These damages are permanent and continuing in

    nature and Plaintiff, JANE DOE, will suffer such losses in the future.

           WHEREFORE, Plaintiff, JANE DOE, sues Defendant, THE SCHOOL BOARD

    OF MIAMI-DADE COUNTY, and demands trial by jury and judgment against it for

    compensatory damages, attorneys’ fees and costs, and other relief allowed under the law

    or that this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

           The Plaintiff demands a trial by jury of all issues triable as of right by a jury.

    DATED: February 27, 2019

                                           THE HAGGARD LAW FIRM, PA
                                           Attorneys for Plaintiff
                                           330 Alhambra Circle, First Floor
                                           Coral Gables, Florida 33134
                                           Telephone: 305-446-5700
                                           Facsimile: 305-446-1154

                                           BY:     /s/ PEDRO P. ECHARTE, III
                                                     PEDRO P. ECHARTE III, ESQ.
                                                     ppe@haggardlawfirm.com
                                                     FBN: 090454


                                           LAW OFFICES OF AARON KARGER, P.A.
                                           Attorneys for Plaintiff
                                           16211 N.E. 18th Avenue, Suite 200
Case 1:19-cv-20780-JJO Document 1 Entered on FLSD Docket 02/27/2019 Page 7 of 7



                                 North Miami Beach, Florida 33162-4751
                                 Telephone: 305-577-7772
                                 Facsimile: 305-602-9357

                                 BY:   /s/ AARON A. KARGER
                                         AARON A. KARGER, ESQ.
                                         aaron@aak-law.com
                                         FBN: 93226
